Citation Nr: 1622895	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include gouty arthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to April 1976 and from August 1976 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA). 

This appeal was previously before the Board in September 2015 when it was remanded for additional development.  It has been returned to the Board for further review.  


FINDINGS OF FACT

1.  The Veteran sustained an injury to the right knee during service, but it did not result in residual disability.  

2.  The Veteran's arthritis of the right knee was not shown in service or within a year of discharge from service.  

3.  The most probative medical opinion states that the Veteran's current gout and arthritis of the right knee are not related to active service, to include the right knee injury sustained in service.  

4.  Continuity of symptomatology between the Veteran's current gout and arthritis of the right knee and active service is not established.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include gouty arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In this case, the Veteran was provided with complete VCAA notification in a June 2008 letter that was provided prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded two VA examinations of his right knee disability.  At the request of the September 2015 remand, the most recent examiner provided an opinion regarding the etiology of this disability that is fully supported by reasons and bases, and which addressed a December 2009 private opinion.  The Veteran's VA treatment records have been obtained, as have his private medical records.  The September 2015 remand requested that records be obtained from a Dr. McKnight, which has been completed.  It was also requested that the Social Security Administration (SSA) be contacted in order to obtain any records.  This has been accomplished, and the SSA replied that there are no records for the Veteran.  The Veteran declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.


Service Connection

The Veteran contends that he has developed a right knee disability as the result of an injury sustained during service.  He states that he injured the knee while playing basketball and the service treatment records confirm treatment for his injury.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309, including arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence confirms that the Veteran has been treated for gout and degenerative arthritis of the right knee since the 1990s.  The November 2008 VA examiner reached a diagnosis of gouty arthritis of the right knee, and the December 2015 VA examiner made a similar diagnosis.  Based on this evidence, the Board finds that the first criterion for service connection has been met.  

The Veteran has provided a history of an injury to his right knee during service while playing basketball.  The service treatment records show that he was treated for an infected abrasion of the right knee in June 1977.  This confirms that the Veteran sustained some manner of right knee injury during service.  As such, the Board finds that the second criterion for service connection has been met.  

To establish entitlement to service connection, it is not sufficient to show that there was an injury in service and that there is a current disability.  There must also be evidence of a relationship between the injury and the disability.  This can be established in several ways, and the Board will consider each of them in turn.

First, the Board has considered whether or not the Veteran's right knee arthritis can be presumed to have been incurred in service, but finds that it cannot.  The service treatment records are negative for a finding of arthritis, and the August 1978 discharge examination found that the lower extremities were normal.  There is also no evidence of a diagnosis of arthritis within the first year following discharge from service, and it was not diagnosed until many years after discharge.  Therefore, service connection for the Veteran's right knee arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Next, the Board has considered whether or not there is medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  The Veteran has submitted a December 2009 private examination report and opinion in support of his claim.  This report states that the Veteran suffered an injury to his right knee while playing basketball in 1977.  He was seen and evaluated in the dispensary but nothing was done.  Afterwards, the knee improved but never got well.  Since discharge the Veteran had experienced a gradual worsening problem with no further injury.  He had undergone arthroscopic surgery of the knee in the early 1990s, at which time he was told he had degenerative changes.  Following examination and a review of a 2008 VA X-ray study, the impression was substantial osteoarthritis of the medial compartment of the right knee, likely posttraumatic.  The examiner stated that he believed the Veteran's history to be correct, and that if it was then the reason the Veteran had so much trouble with his right knee was because of the 1977 injury in service.  

In contrast, there are two VA examiners that have expressed a different opinion.  The November 2008 VA examiner notes the June 1977 in-service treatment for an abrasion to the right knee, as well as a statement by the Veteran that he had fallen on the knee while playing basketball.  The examiner noted that there was no conflict between the Veteran's statement and the record, so that the injury was considered to have occurred as described by the Veteran.  On examination, the Veteran noted that he had been diagnosed with gout as well as bursitis and arthritis.  A November 2008 X-ray showed mild degenerative joint disease.  The diagnosis was gouty arthritis of the right knee, not caused by or related to military service.  The examiner added that the gouty arthritis was mild.  

A second VA examination was conducted in December 2015, and an addendum was added to the original report in February 2016.  The examiner reviewed the Veteran's claims file and conducted an in-person examination.  There was a history of diagnoses of osteoarthritis of the right knee and gout of both knees.  The Veteran gave a history of a fall in 1977, after which his knee became infected and had swelling.  He states he sought care in the early 1980s and was told he had arthritis.  The Veteran was diagnosed with gout in the 1990s.  In the early 1990s he was involved in an automobile accident and banged his leg on the dash.  He underwent arthroscopic surgical repair following this accident.  After the surgery his knee did not experience as much swelling but still hurt.  At the conclusion of the examination, the diagnoses were right knee degenerative joint disease, and gout.  The examiner noted that gout is a metabolic disease.  It was not treated in service.  There was no nexus between gout and the Veteran's injury or osteoarthritis, and the gout was less likely than not related to military service.  

As for the arthritis, the examiner opined that the degenerative joint disease was less likely than not caused by military service or the infected abrasion in service.  He noted that the only knee condition described in service was an abrasion to the knee that became infected.  He further noted that this was apparently due to so insignificant of an event that it did not warrant mention in the medical notes of record, and only the secondarily attained skin infection warranted such mention.  The skin infection was unrelated to either the gout or the degenerative joint disease.  The examiner stated that the Veteran's normal examination in 1978 was strongly supportive of a finding that the 1977 abrasion was acute, non-recurring, and without sequela.  The examiner opined that chronological medical documentation of symptoms and illness was the most accurate indicator of the past.  He noted that memory is fallible, and cited to a psychological study in support of this statement.  He added that the December 2009 private opinion, while kindly intended, appeared to have been made without access to the evidence of record, and was thus incomplete and speculative.  

After weighing all of these opinions, the Board finds that the December 2015 opinion and its February 2016 addendum is the most persuasive.  The November 2008 VA opinion found that there was no relationship between the Veteran's current disability and service, but it is flawed in that the examiner did not provide any supporting rationale.  

The December 2009 opinion is also flawed.  The author notes that he is relying entirely on the Veteran's history in formulating the opinion.  However, as noted by the December 2015 examiner, this renders the opinion speculative and incomplete.  For example, the December 2009 author, relied on the Veteran's for the history of the injury; and, as such, Dr. M.H. was not aware of important, specific details, to include that the service treatment records for the Veteran's knee injury showed only an infected abrasion and that the Veteran's knee was normal upon discharge examination.  The December 2009 examiner also failed to note the Veteran's history of gout and the possible effects of this disease on the right knee arthritis.  Finally, this examiner did not consider the Veteran's reported post service motor vehicle accident and injury to the right knee that was noted by the December 2015 examiner.  The probative value of the December 2009 opinion depends on the accuracy of the history provided by the Veteran, and this history did not include several significant details considered in December 2015.  In light of the foregoing, the Board finds that it cannot give the etiology statement by Dr. M.H. any weight. 

In contrast, the Board finds the December 2015 opinion and February 2016 addendum the most persuasive because it considered the Veteran's contentions and history but was also able to compare these statements to the service treatment records and the rest of the claims file.  The examiner also considered the effects of the Veteran's gout, and provided reasons and bases in support of each aspect of his opinion.  As such, the Board finds that this opinion is entitled to substantial weight.  The opinion of the 2015 examiner is that the Veterans in-service injury was acute as it resolved, and that the current gout and arthritis are unrelated to that injury.  Therefore, the final criterion for service connection has not been met because a nexus is not established. 

Finally, the Board has considered whether continuity of symptomatology has been established, but finds that it has not.  There is a gap in continuing symptoms for the Veteran's right knee between the June 1977 abrasion and the initial post service treatment in the 1980s referred to in the December 2015 examination report.  The Veteran states that he has continued to suffer from the residuals of his knee injury since leaving service in his notice of disagreement and substantive appeal, but does not provide any details regarding his symptoms, how frequently they occurred, or even if he experienced any during this period.  Similarly, the history provided by the Veteran at the December 2009 private examination states that the knee "improved but never got well" following the injury in service without providing a description of his symptoms.  Furthermore, even when viewing these vague statements in the best light, while the Veteran is competent to report he had symptoms there is no indication that he has the requisite medical training required to identify the source of his symptoms as the in-service injury.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  This is particularly important given the Veteran's gout, which the December 2015 VA examiner notes is a metabolic disease that is unrelated to trauma.  Given that gout is a metabolic disease, the Veteran's opinion as to its etiology is not competent evidence because he lacks the requisite training and knowledge of such disease processes.  As continuity of symptomatology is not established, it cannot be used to complete the final criteria for service connection.  

In sum, the most probative medical opinion is that of 2015 VA examiner, who finds that the Veteran's symptoms are not related to the injury in service.  As the preponderance of the evidence is against the Veteran's claim, service connection is not warranted.  


ORDER

Entitlement to service connection for a right knee disability, to include gouty arthritis, is denied. 



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


